Exhibit 10.2

 

 

 

 

MANAGING DIRECTOR’S EMPLOYMENT CONTRACT

between



Curetis GmbH 

and

Mr Johannes Bacher

 

 

1 
 

 

Table of contents

 

SECT. PAGE § 1    Legal Status, Management Authority 3 § 2    Duties,
Responsibilities and Duty of Care 4 § 3    Scope of Duty to Act, Ancillary
Activity 4 § 4    Affiliated Companies 5 § 5    Compensation 5 § 6    Fringe
Benefits, D&O Insurance 6 § 7    Continued payment of Compensation in the event
of illness and death 7 § 8    Secrecy, Obligation to Return, Work Results,
Inventions, Copyright 7 § 9    Change of Control 9 § 10   Prohibition of
Competition and Enticement 9 § 11    Vacation 11 § 12    Term, Termination,
Indemnity 11 § 13    Important Note on Data Protection and Data Processing 12 §
14    Limitation Period 13 § 15    Supersession of Previous Contracts,
Additional Agreements, Written Form 13 § 16    Severability Clause 14

 

2 
 

 

Managing Director’s employment contract (the “Agreement”)

between:

(1)Curetis GmbH, Max-Eyth-Str. 42, 71088 Holzgerlingen

– hereinafter also "Curetis" –

(2)Mr Johannes Bacher, [ ]

– hereinafter also "Herr Bacher" –

REcitals

Prior to this Agreement, Mr Bacher had already been a member of the Management
Board of Curetis AG since January 27, 2009, which became Curetis GmbH on March
15, 2016 pursuant to German UmwG (UmwG = Transformation of Companies Act). Since
its foundation in November 2015, he has continued to serve as a member of the
Management Board and most recently as liquidator of Curetis N.V. On April 1,
2020, Curetis N.V. sold its former wholly-owned subsidiary Curetis GmbH to OpGen
Inc. and subsequently went into liquidation itself. Therefore, Mr Bacher’s
activities as managing director of Curetis GmbH, as well as the mutual rights
and obligations of the parties to the Agreement, are now to be conclusively
regulated by this Agreement.

Having said that, the parties agree on what follows:

§ 1
Legal Status, Management Authority

(1)Mr Bacher is managing director of Curetis.

(2)As managing director, Mr Bacher shall manage Curetis' business in accordance
with,

-the provisions of the law,

-the provisions of the articles of association,

-the decisions and instructions of the body responsible for managing director
matters,

-any rules of procedure and any schedule of responsibilities for the management,
and

-this Agreement.

(3)Mr Bacher represents Curetis in accordance with his appointment and the
respective articles of association.



3 
 

 

§ 2
Duties, Responsibilities and Duty of Care

(1)If Curetis has appointed more than one managing director, Mr Bacher's area of
responsibility shall be determined by Curetis' schedule of responsibilities for
management, as amended. If only one managing director has been appointed or
there is no schedule of responsibilities, Mr Bacher shall be responsible for all
tasks arising. However, the allocation of certain areas of responsibility by the
schedule of responsibilities does not release Mr Bacher from his overall
responsibility for Curetis.

(2)Mr Bacher shall apply the diligence and conscientiousness of a prudent
businessman in the affairs of Curetis. He must be guided in all decisions by the
best interests of Curetis and its affiliated companies.

§ 3
Scope of Duty to Act, Ancillary Activity

(1)Mr Bacher's working hours are based on the business requirements and needs of
Curetis. This also includes the obligation to work overtime, Saturdays, Sundays
and holidays. Mr Bacher is free to organise his time as he sees fit.

(2)The activity may be carried out at changing work locations, in particular at
Curetis' office, at the offices of Curetis' partners or clients, at home or
mobile. Mr Bacher is also free to make his own decision in this case.

(3)Mr Bacher has to devote all his manpower and all his business activities
exclusively to Curetis and its affiliated companies. This does not include his
voluntary work as chairman of the board of “BIO Deutschland e.V.” (=Association
of all Biotech companies in Germany).

(4)Mr Bacher may not, without the prior written consent of the body of Curetis
responsible for managing directors' affairs and with the exceptions set out in §
3 (3) above, engage in any other business, commercial or scientific activity -
whether for payment or free of charge -, hold an interest in any similar or
related company, take up supervisory board mandates or similar functions in
another company and accept honorary offices only to the extent that there is a
statutory obligation to accept them. The acquisition of listed shares shall not
be deemed to be an investment within the meaning of this paragraph, provided
that it does not lead to a significant influence on the listed company. Any
consent granted may be revoked, subject to a reasonable period of notice, if the
ancillary activity adversely affects the interests of Curetis or of affiliated
companies.

 

 



4 
 

 

 

(5)Mr Bacher declares his willingness to assume offices, functions and positions
in associations or other institutions, as far as his activity as managing
director of Curetis makes this seem appropriate. Mr Bacher acknowledges that the
assumption of these offices, functions and positions is exclusively on behalf
and in the interest of Curetis. This also applies if private funds were used for
the acquisition of the office, function or position, unless a written agreement
deviating from this regulation is made for this purpose. In the event of his
dismissal or release, Mr Bacher will immediately resign from all offices,
functions and other positions upon Curetis’ request. At the request of Curetis,
Mr Bacher shall arrange for another managing director appointed by Curetis to
take his place. Otherwise, the assumption of offices, functions and positions or
other duties with associations or other institutions shall only be made after
prior consultation with the bodies of Curetis responsible for management matters
and only as long and to the extent that the obligations under this Agreement are
not affected.

§ 4
Affiliated Companies

(1)Mr Bacher declares his willingness to take on executive positions in
companies with which Curetis is directly or indirectly affiliated or will be
affiliated in the future, without any separate remuneration being payable by
Curetis. This also includes the willingness to assume corresponding executive
positions.

(2)The provisions of this Agreement shall apply accordingly to work in
affiliated companies, unless otherwise agreed in writing.

§ 5
Compensation

(1)Mr Bacher shall receive a fixed annual gross salary of USD 300,000.00 from
Curetis, which shall be paid in twelve equal cashless installments at the end of
each month. In the event of joining or leaving the company during the year, the
annual gross salary will be granted pro rata temporis.

(2)In addition, Mr Bacher is entitled to the payment of a variable annual bonus
in the amount of a maximum of EUR 135,000.00 gross in case of 100% achievement
of objectives. If a contract year is shorter than a calendar year, the maximum
bonus amount is reduced pro rata temporis. The accrual and amount of the
entitlement is dependent on the achievement of the annual targets (targets) set
unilaterally by the Board of Directors of OpGen Inc. at its reasonable
discretion at the beginning of each fiscal year. The economic interests of
Curetis and the duties of Mr Bacher are to be taken into account appropriately.
Mr Bacher will be informed of the targets in writing. The Board of Directors of
OpGen Inc. decides on the achievement of the objectives within one month after
the end of the business year. The amount of the annual bonus will be calculated
according to the decision and will be paid out with the next subsequent
remuneration statement. The variable remuneration is not owed for periods of
leave of absence. Any claim to variable remuneration that may have arisen
proportionately during the year up to the time of release remains unaffected.

 

 

 



5 
 

 

 

 

(3)Curetis will review the compensation annually, taking into account the
economic situation of Curetis and the personal performance of Mr Bacher.

(4)The remuneration pursuant to (1) and (2) above shall cover all work performed
by Mr Bacher in accordance with this agreement, including all overtime,
Saturday, Sunday and holiday work.

§ 6
Fringe Benefits, D&O Insurance

(1)Curetis shall reimburse travel expenses and other expenses incurred and
required in the interest of Curetis and its affiliated companies within the
maximum limits permitted by tax law. For business trips in his own car Mr Bacher
shall receive the maximum rate permissible under tax law as mileage allowance.

(2)Curetis places Mr Bacher on an equal footing with an employee subject to
statutory compulsory insurance with regard to the assumption of costs and
assumes the corresponding employer's contributions to social insurance schemes
(voluntary health insurance, unemployment insurance, pension insurance, nursing
care insurance). Curetis shall bear any social security contributions payable
abroad for work with affiliated companies. If Mr Bacher is employed by an
affiliated company abroad, Curetis will submit all applications necessary for
him to remain insured under the German social security system for the duration
of his employment abroad.

(3)Mr Bacher himself will ensure that he has sufficient health insurance
coverage abroad. Any additional costs incurred will be covered by Curetis upon
request.

(4)There is a D&O insurance with an appropriate coverage under which Mr Bacher
is also insured.

(5)Furthermore, a group accident insurance policy has been taken out with
Curetis which also covers Mr Bacher.

(6)Curetis shall take out voluntary insurance for Mr Bacher with the competent
professional association (German “Berufsgenossenschaft”) against the
consequences of occupational accidents and occupational diseases with the
maximum insured amount.

 

 



6 
 

 

 

 

(7)Any costs incurred by Mr Bacher for the preparation of tax returns abroad due
to his work for affiliated companies shall be borne by Curetis.

§ 7
Continued payment of Compensation in the event of illness and death

(1)Mr Bacher is obliged to notify Curetis immediately of any hindrance, its
expected duration and reasons.

(2)If Mr Bacher is prevented from working due to incapacity to work as a result
of illness or accident without any fault on his part, he shall be entitled to
continued payment of remuneration for the calendar month in which the prevention
begins as well as for a maximum of another six months, but not longer than until
the termination of this agreement. The continued payment of remuneration shall
include the remuneration pursuant to § 5 of this Agreement. Any benefits granted
by the institutions of the statutory health insurance or a private health
insurance or accident insurance due to the prevention shall be offset against
the remuneration. Mr Bacher assigns to Curetis any claims for damages against
third parties in the amount of the continued salary paid.

(3)In the event of Mr Bacher's death, his heirs as joint creditors shall
continue to receive the regular monthly basic salary pursuant to the above § 5
(1) for a period of two months, but no longer than until the point in time at
which the employment relationship would have ended without death. Any annual
bonus is calculated and paid pro rata - based on the time of death.

§ 8
Secrecy, Obligation to Return, Work Results, Inventions, Copyright

(1)Mr Bacher undertakes to maintain secrecy with regard to all confidential
business matters of Curetis and its affiliated companies and their business
partners, in particular business and trade secrets, development work,
strategies, pricing, planning and customer relations, which he has come to know
during his employment and not to use this information for himself or for third
parties. Such matters must not be made available to unauthorized persons outside
or inside the company. This obligation also applies after the termination of the
activity. The obligation to maintain secrecy does not apply if Mr Bacher has a
statutory duty to disclose, if a business or trade secret has already become
generally known without the cooperation of Mr Bacher or if the shareholders'
meeting of Curetis has given its prior consent to disclosure.

(2)Mr Bacher shall be obliged to treat all work/operating resources, documents
and data collections relating to his official activities, including his own
business records of any kind and form, as the property of Curetis, to keep them
carefully under lock and key and to hand them over to Curetis completely and
unsolicited at any time during the period of his office as managing director at
the request of Curetis, and otherwise at the end of his employment. Mr Bacher
has no right of retention of the aforementioned items. Upon request Mr Bacher
shall confirm to Curetis in writing and truthfully that he has fully complied
with his obligation to return the goods.

 

 



7 
 

 

 

 

(3)By entering into this agreement, Mr Bacher transfers to Curetis the ownership
of all work results created and/or developed by him in the course of and/or in
connection with his work for Curetis, in particular inventions and other
scientific and technical knowledge, further developments and suggestions for
improvement, computer programs and documentation of any kind. In the event that
such a transfer is not possible, such as in the case of copyrighted works
created by him, Mr Bacher grants Curetis an exclusive, irrevocable right of use
and exploitation, unlimited in terms of content, time and territory, for all
known and future types of use, including the right to grant sublicenses, of such
work results (copyrighted works).

(4)Mr Bacher shall immediately inform Curetis about the work results created
and/or developed by him in the course of and/or in connection with his
activities, in particular inventions and other scientific and technical
findings, further developments and suggestions for improvement, computer
programs and documentation of any kind and, upon request, shall support Curetis
in obtaining and maintaining patent protection or other industrial property
rights and, if applicable, in enforcing such rights, in particular shall
immediately provide Curetis with the documents, reports and/or forms required
for this purpose as well as any necessary declarations of assignment relating to
the specific invention, further development, etc. Mr Bacher shall refrain from
doing anything that could prevent or damage the obtaining and maintenance of
patent protection or other industrial property rights or their enforcement, in
particular from keeping silent about all work results, including inventions,
technical improvement proposals and other scientific and technical findings.

(5)All rights of Mr Bacher to work results developed or created in the course of
or in connection with his work for Curetis, in particular inventions and other
scientific and technical knowledge, further developments and suggestions for
improvement, computer programs and documentation of any kind, shall be covered
by the agreed compensation and shall be deemed to be adequately compensated,
also for the time after termination of his work.

(6)Mr Bacher shall grant Curetis an irrevocable right of use, unlimited in
content, time and place and, if possible, an exclusive right of use (in case of
copyrights for all known and future types of use), including the right to
sublicense any inventions and technical improvement proposals, scientific
findings, industrial property rights, documents, works and computer programs not
developed or created in connection with his work for Curetis, provided that they
are used for the purpose of using and exploiting the inventions and technical
improvement proposals, scientific findings, industrial property rights,
documents, works and computer programs developed by him in or in connection with
his work for Curetis.

 

8 
 

 

§ 9

Change of Control

(1)In the event of a change of control pursuant to § 9 (2) Mr Bacher shall have
the one-time right to terminate this Agreement with a notice period of three
months (time months). In the event of such termination of his Agreement Mr
Bacher is entitled to his compensation pursuant to § 5 (annual gross salary and
variable annual bonus in the event of notional 100% target fulfilment) for a
period of six months after the end of his Agreement. The right to terminate the
Agreement due to a change of control must be exercised by Mr Bacher within three
months after the change of control becomes known.

(2)A change of control is deemed to have occurred if one or more third parties
jointly acquire or take over at least 50% of the shares or nearly all tangible
assets of Curetis GmbH or OpGen Inc.

(3)The right to compensation pursuant to § 5 for a period of 6 months following
the termination of the Agreement on the basis of a change of control does not
exist if Curetis would terminate the Agreement for good cause.

§ 10

Prohibition of Competition and Enticement

(1)Mr Bacher hereby undertakes that during the term of this employment agreement
and for a period of two years after termination of the same, he will not
participate in Curetis’ or affiliated companies’ local area of activity in any
independent, dependent or other way in the research or development, production
or marketing of molecular diagnostic products for infectious diseases or in any
other activities in connection with this area of activity (hereinafter the
"protected area of the non-competition clause"). Mr Bacher undertakes in
particular, but not conclusively,

a)not to act as managing director or member of the board of directors or any
other organ of an undertaking operating within the scope of protection of the
prohibition of competition (hereinafter referred to as 'competing undertaking');

 

 

 



9 
 

 

 

 

b)not to enter into a permanent service or employment relationship or a
freelance employee, consultant or representative relationship with a competing
company within the scope of protection of the non-competition clause;

c)not to support third parties, either directly or indirectly, within the scope
of protection of the non-competition clause;

d)not to directly or indirectly establish or acquire a competing enterprise
itself; and

e)not to participate directly or indirectly in a competing undertaking.

This provision shall not apply to the acquisition and holding of shares in such
companies which are admitted to trading on a stock exchange, provided that the
direct and indirect shareholding does not exceed 2% of the share capital of such
companies.

(2)In addition, Mr Bacher hereby undertakes that during the term of this
Agreement and for a period of two years after termination of the same, he will
not work in an independent, dependent or other manner for a company that
maintains significant business relations with Curetis or any of its affiliates.

(3)Mr Bacher hereby further undertakes that during the term of this Agreement
and for a period of two years after termination thereof, he shall not, directly
or indirectly,

a)influence or attempt to influence any customer, supplier, consultant or other
third party who, at the time of termination of this Agreement, has a contractual
or other business relationship with Curetis or any of its affiliates to
terminate or discontinue such relationship with Curetis or to reduce the
products or services supplied or provided or obtained on the basis of such
relationship; or

b)solicit or attempt to solicit persons who, at the time of termination of this
Agreement, are members of the board of directors, management or other employees
of Curetis or any of its affiliates, except in the case of bona fide job
advertisements not targeted at a specific individual or to influence or attempt
to influence any person who is a director, officer or employee of Curetis or any
of its affiliates at the time of termination of this Agreement to terminate or
attempt to terminate or infringe any employment relationship with Curetis or any
of its affiliates.

(4)For the duration of the post-contractual non-competition and non-solicitation
agreement, Curetis shall pay Mr Bacher compensation amounting to 50% of the last
contractual services received for each year of the agreement. The payment shall
be made in equal monthly installments and shall be payable in arrears at the end
of each month during the period of the post-contractual non-compete and
non-solicitation agreement.

(5)Curetis may waive the post-contractual non-competition and non-solicitation
clause at any time prior to the termination of this Agreement by written notice
to Mr Bacher; in such case, the claim for compensation pursuant to § 10 (4)
above shall cease to apply upon expiry of one year after the written notice.

 



10 
 

 

 

 

(6)Otherwise, the provisions of Sect. 74 et seq. HGB (“German Commercial Code“)
shall apply.

§ 11
Vacation

(1)Mr Bacher shall be entitled to 30 working days' vacation in each calendar
year, whereby a 5-day week shall be assumed. Working days within the meaning of
this provision are all calendar days except Saturdays, Sundays and public
holidays at the respective statutory seat of Curetis. In the event of the
beginning or end of this Agreement during the course of the year, the vacation
in this calendar year shall be granted pro rata temporis.

(2)The determination of the timing of the leave shall be made in agreement with
the shareholders' meeting and in collegial coordination with the other members
of the management, taking into account the business interests of Curetis.

(3)If Mr Bacher is unable to take his vacation until the end of the respective
calendar year due to urgent operational or personal reasons, he shall be
entitled to his vacation until 30 September of the respective following year
("carryover period"). If Mr Bacher is unable to take or not completely take the
leave in the calendar year or in the carry-over period for urgent business
reasons or reasons related to his person, the remaining leave entitlement shall
be settled. The holiday compensation payment is calculated on the basis of the
amount of the basic monthly salary for each day of holiday not taken. Mr Bacher
is entitled to make this payment himself, but he must submit a statement of
account to the next shareholders' meeting.

§ 12
Term, Termination, Indemnity

(1)This Agreement is dated as of 6 August 2020 and shall be effective from 1
July 2020. It is concluded for an indefinite period.

(2)This Agreement may be terminated by either party upon 12 months' prior
notice. The right to terminate for good cause remains unaffected.

(3)Any termination must be made in writing. A notice of termination given
without observing this form is legally ineffective.

 

 



11 
 

 

 

 

(4)Notwithstanding the above provisions, the employment relationship shall end
without notice of termination being required at the end of the month in which Mr
Bacher has fulfilled the requirements for entitlement to a regular old-age
pension under the statutory pension insurance scheme or at the time when Mr
Bacher starts drawing an old-age pension, regardless of the legal grounds. It
also ends without notice at the end of the month in which Mr Bacher receives a
notice from a pension insurance institution regarding an unlimited pension due
to reduced earning capacity. If the corresponding pension payment begins later,
it ends only at the end of the day preceding the start of the pension. Curetis
must be informed immediately of receipt of the pension notification.

(5)Curetis shall be entitled to release Mr Bacher from the obligation to perform
his duties at any time, subject to continued payment of his contractual
remuneration, in particular in the event of his dismissal as managing director
and after notice of termination has been given, regardless of which party has
given it, or in connection with the conclusion of a termination agreement.
Unless Curetis specifies otherwise in the indemnity agreement, the indemnity
shall initially be granted irrevocably for the duration of the leave and other
time off entitlements that have been settled. Subsequently, the indemnity shall
be revocably maintained in the event that questions arise in connection with the
execution of the contractual relationship or a temporary activity becomes
necessary for operational reasons. The rest of the Agreement shall not be
affected by the indemnification. Other earnings will only be credited during the
revocable exemption period (i.e. in particular during the time outside of
vacation) in accordance with Sect. 615 sentence 2 BGB (“German Civil Code”).

§ 13
Important Note on Data Protection and Data Processing

(1)Mr Bacher agrees that personal data is collected, used and processed by
him/her for the purpose of handling the employment relationship, e.g. for salary
determination, payroll accounting, vacation recording, personnel development,
etc., and that these personal data may be passed on to third parties for the
purpose of use and further processing in the context of handling the employment
relationship on behalf of Curetis.

(2)Mr Bacher is prohibited from collecting, processing or using personal data
without authorization (data secrecy). This concerns personal data of colleagues
and employees of Curetis as well as customers and partners of Curetis. In
particular, Mr Bacher therefore also undertakes to maintain secrecy with regard
to all data of Curetis, its business partners, cooperation partners, suppliers
and customers that he becomes aware of in the course of his work.

 

 



12 
 

 

 

(3)Violations of data secrecy may be punishable by fine according to Sect. 43
BDSG (“German Data Security and Privacy Act”) and by fine or imprisonment
according to Sect. 44 BDSG. A violation of data secrecy can at the same time
constitute a violation of obligations under employment contracts or special
secrecy obligations.

(4)The obligation to maintain data secrecy continues to apply even after the
termination of the employment relationship with Curetis.

§ 14
Limitation Period

Claims arising from the employment relationship shall lapse if they are not
asserted against the other party in writing or in text form within a preclusive
period of six months. Failure to meet the preclusive periods shall result in the
loss of the claim. The preclusive period begins when the claim is due and the
claimant becomes aware of the circumstances giving rise to the claim or should
have become aware of them without gross negligence. This preclusion period does
not apply in the case of liability for intent.

§ 15
Supersession of Previous Contracts, Additional Agreements, Written Form

(1)This Agreement contains all current agreements between the parties regarding
the employment of Mr Bacher and replaces all employment and service contracts
previously agreed upon between Mr Bacher and Curetis or its legal predecessors,
including the Management Board contract of November 10, 2015 with the former
Curetis AG, as well as the last valid Management Service Agreement (MSA) with
Curetis N.V. dated January 1, 2019.

(2)No supplementary agreements to this Agreement were made between the parties.

(3)Amendments and supplements to this Agreement must be made in writing to be
effective; electronic and text form are excluded. This also applies to the
cancellation, amendment or addition of the written form requirement itself.
Individual agreements always have priority and apply even without observing the
formal requirement (Sect. 305 b BGB).



13 
 

 

 

§ 16
Severability Clause

Should individual provisions of this Agreement be or become void or ineffective
in whole or in part, the effectiveness of the remaining provisions shall not be
affected. The law (Sect. 306 para. 2 BGB) shall apply in place of any general
terms and conditions that are not included or are ineffective. In all other
respects, the parties shall replace the void or ineffective provision with an
effective provision that comes as close as possible to the economic purpose of
the void or ineffective provision, provided that no supplementary interpretation
of the Agreement has priority or is possible.

 

Rest of the page intentionally left blank, signatures on the next page.

 

 

 

14 
 

 

 

Both parties confirm with their signature that they have received an original
copy of this Agreement signed by both parties. 

Signatures

 

Holzgerlingen, the ________________   ____________, the _________________ /s/
Timothy Dec     /s/ Oliver Schacht   /s/ Johannes Bacher Curetis GmbH, here
represented by the shareholders' meeting, represented by OpGen Inc. as its sole
shareholder   Johannes Bacher

 



 

 

 

15 
 

 

